KENNERLY, District Judge.
In this case (a suit to take for the public use certain lands), Willene Compton, the executors of the estate of Carrie L. Brown, deceased, et al., Tim Miles, et al., and Lydia G. Marquart, executrix, et al., owners of tracts or parcels of such land, have each filed a motion for a separate trial on their exceptions to the report of the Commissioners fixing the value of their tracts. Their motions are substantially similar to the motion of Laura S. Wood and Forest Edmond Wood, filed in this case and disposed of June 25, 1943. D.C., 50 F.Supp. 544.
Their-position on the law is substantially the same as that taken by Laura S. Wood and Forest Edmond Wood, except that they insist that this proceeding is governed by the Act of April 24, 1888, 25 Stat. 94, Section 591, Title 33 U.S.C.A., instead of the later Act of August 1, 1888, 25 Stat. 357, Sections 257 and 258, Title 40 U.S.C.A. I think it perfectly plain that the Act of August 1, 1888, superseded the Act of April 24, 1888, and is controlling.
For the reasons set forth in the opinion of June 25, 1943, disposing of the motion of Laura S. Wood and Forest Edmond Wood, the motions are denied.